DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alhussan (US PgPub #2019/0241260) in view of Builta (US PgPub #2007/0221780).
For Claim 1, figures 6-9 of Alhussan ‘260 disclose a method of operating an aircraft having an airframe, a forward wing set (609), an aft wing set (611) and a processor, the method comprising: controlling operation of a primary rotor (645), via the processor, to provide lift to the airframe during a hover phase; and controlling each of a plurality of tiltable secondary rotor assemblies (621, 623, 625, 627), via the processor, to at least partially unload the primary rotor during the hover phase, each of the plurality of tiltable secondary rotor assemblies configured to be disposed on the forward and aft wing sets, wherein each of the plurality of tiltable secondary rotor assemblies is configured to pivot between a vertical configuration and a horizontal configuration to transition the aircraft from a hover configuration to a cruise configuration.  While Alhussan ‘260 discloses varying the pitch of rotor blades, it is silent about them being synchronous variable-pitch primary blades.  However, figure 2 and paragraph [0004] of Builta ‘780 disclose simultaneous pitch control.  Therefore it would have be obvious to someone of ordinary skill in the art at the time of the invention to modify Alhussan ‘260 with the simultaneous or synchronous variable pitch blades of Builta ‘780 in order to simultaneously increase or decrease the lift of the rotor.
For Claim 2, figures 6-9 and paragraph [0040] of Alhussan ‘260 disclose the step of independently controlling each of the plurality of tiltable secondary rotor assemblies to provide counter-yaw-torque and pitch balance to the aircraft during the hover phase.
For Claim 3, figures 6-9 of Alhussan ‘260 disclose pivoting each of the plurality of tiltable secondary rotor assemblies as a function of its position relative to the primary rotor.
For Claim 4, figures 6-9 of Alhussan ‘260 disclose step of pivoting controlling each of the plurality of tiltable secondary rotor assemblies to provide pitch and roll control.
For Claim 5, figures 6-9 of Alhussan ‘260 disclose the ability have one of the tiltable secondary rotor assemblies oriented to direct thrust downward and forward and to have one of the tiltable secondary rotor assembles oriented to direct thrust downward and aft.
For Claim 6, figures 6-9 of Alhussan ‘260 disclose that the secondary rotor of each of the plurality of tiltable secondary rotor assemblies is a variable pitch rotor, the method further comprising the step of independently adjusting a blade pitch of each of the plurality of tiltable secondary rotor assemblies to achieve a desired thrust.
For Claims 7 and 12, figures 6-9 of Alhussan ‘260 disclose an aircraft comprising: an aircraft and a drivetrain (901) coupled to the airframe; a primary rotor (645) coupled to the drivetrain and oriented to generate a vertical thrust relative to the airframe; a forward wing set (609) and an aft wing set (611); and a plurality of tiltable secondary rotor assemblies (621, 623, 625, and 627) disposed on the forward wing set and the aft wing set, wherein each of the plurality of tiltable secondary rotor assemblies is configured to tilt between a vertical configuration and a horizontal configuration as a function of an airspeed of the aircraft.  While Alhussan ‘260 discloses varying the pitch of rotor blades, it is silent about them being synchronous variable-pitch primary blades.  However, figure 2 and paragraph [0004] of Builta ‘780 disclose simultaneous collective pitch control.  Therefore it would have be obvious to someone of ordinary skill in the art at the time of the invention to modify Alhussan ‘260 with the simultaneous or synchronous variable pitch blades of Builta ‘780 in order to simultaneously increase or decrease the lift of the rotor.
For Claim 8, figures 6-9 of Alhussan ‘260 disclose that each of the plurality of tiltable secondary rotor assemblies is arranged in the vertical configuration during a hover phase and configured to partially unload the primary rotor.
For Claim 9, figures 6-9 of Alhussan ‘260 disclose that the tiltable secondary rotor assemblies are configured to provide pitch and roll control during the hover phase.
For Claim 10, figures 6-9 of Alhussan ‘260 disclose the tiltable secondary rotor assemblies are configured to provide counter-yaw-torque and pitch and roll balance to the aircraft during the hover phase.
For Claim 11, figures 6-9 of Alhussan ‘260 disclose that at least one of the tiltable secondary rotor assemblies is oriented to direct thrust downward and forward and at least one of the tiltable secondary rotor assemblies is oriented to direct thrust downward and aft.
For Claim 13, figures 6-9 of Alhussan ‘260 disclose that each of the plurality of tiltable secondary rotor assemblies is arranged in the horizontal configuration during a cruise phase.
For Claims 14-15, while Alhussan ‘260 is silent about the specific angles, Builta ‘780 teaches using an actuator to change the pitch of the rotor.  It would have been obvious to have the angle of the rotor at 0-degrees so as to have a neutral position so as to provide efficient thrust.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Alhussan ‘260 to have a 0-degree, neutral efficient angle as is well known in the art.
For Claims 16 and 17, figures 6-9 and paragraph [0042] of Alhussan ‘260 disclose that the tiltable secondary rotor assemblies are independently variable pitch rotors.
For Claim 18, figures 6-9 of Alhussan ‘260 disclose that an outboard wing portion of each of the forward and aft wing set is configured to pivot relative to the airframe to tilt its respective tiltable secondary rotor assembly between the vertical configuration and the horizontal configuration.
For Claim 19, figures 6-9 and paragraph [0046] of Alhussan ‘260 disclose a propulsion system for an aircraft, the propulsion system comprising: a primary rotor (645) configured to couple to a drivetrain (901) and oriented to generate a vertical thrust relative to an airframe, wherein the primary rotor comprises a plurality of blades; a plurality of wing-tilt mechanism, each of the plurality of wing tilt mechanism having a tilt actuator; a plurality of tiltable secondary rotor assemblies (621, 623, 625, and 627) configured to be disposed about the primary rotor, wherein each of the plurality of tiltable secondary rotor assemblies is configured to tilt via one of the plurality of wing tilt mechanism between a vertical configuration and a horizontal configuration as a function of an airspeed of the aircraft; and an electric generator or engine configured to generate power necessary to drive either the primary rotor or the tiltable secondary rotor assemblies.  While Alhussan ‘260 discloses varying the pitch of rotor blades, it is silent about them being synchronous variable-pitch primary blades.  However, figure 2 and paragraph [0004] of Builta ‘780 disclose simultaneous collective pitch control.  Therefore it would have be obvious to someone of ordinary skill in the art at the time of the invention to modify Alhussan ‘260 with the simultaneous or synchronous variable pitch blades of Builta ‘780 in order to simultaneously increase or decrease the lift of the rotor.
For Claim 20, figures 6-9 of Alhussan ‘260 disclose that the tiltable secondary rotor assemblies are configured to provide pitch and roll control during a hover phase.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/28/2021